Title: To Thomas Jefferson from Elizabeth Allicocke, 17 October 1805
From: Allicocke, Elizabeth
To: Jefferson, Thomas


                  
                     Honord Sir/
                     George Town Octoer. 17: 1805
                  
                  The bearer of this, Elizth Allicocke, whom is the writer of this humble address to you, begs for every remission for this intrusion, as real distress obliges her to make application for some assistance, from the humane, and charitable; otherwise She must suffer in the extreme, not having any relations, or friends, in this part of the world, to apply to, for help, in any one respect whatever.—I will now inform you, Honord Sir, the occasion, of my being in this unhappy predicament. I have a very good, and profitable business, but on account of these extreme hard times, and great scarcity of money, little and no employ for me, has embarrassed me so, that I have not the means to support nature, as to find myself in the necessary’s of wearing apparel, and all the clothes I am possess’d of, are what I have on me, at this present time, in the present distress I suffer greatly, the consequence of which is, that I must endeavour, to get to Philidelpha, where I expect I shall meet with, some of my fathers particular friends, from whom I hope to have some relief, that will enable me to establish my self in my business, which is the conducting of the Leghorn flatts, Philidelpha, I am told being the only place, whare it is in circulation, alas, how unfortunate, not one cent in the world, to carry me there, a severity of weather, we must soon now expect and I without any Sustenance whatever, and likely to be no otherwise, unless I can go to those friends, of my relations, whom I have herein incerted. I have been obliged heretofore, to part with all I could possibly spare, to support myself, being a Stranger in this place, their was no person would lend me as much, as one dollar, unless I could give security, which is entirely out of my power.—I hope my trespassing on your time, the perusal of this Epistle, Mr. Jefferson, you will deign to pardon me for, and hoping I may be deserving your attention, or any assistance, you may think proper to aid me, I will most greafully thank you for, I now beg leave to subscribe myself Honord Sir—
                  your Obent. humble Sernt
                  
                     Elizth. Allicocke.
                  
               